I concur in the affirmance of the judgments. While these cases were tried on the theory of a willful and an intentional trespass, as was the case of Winters v. Turner (Utah)278 P. 817, yet, in view of the holding in the Winters v. Turner
Case, to entitle the plaintiffs to prevail, it was not necessary to show a willful or an intentional trespass. The effect of theWinters v. Turner Case is that one grazing animals on the public domain is bound to restrain and keep them from straying or trespassing on lands owned or leased by another, including wild, uncultivated and uninclosed lands, wholly surrounded by lands of the public domain, except in counties where taxpayers at an election have declared in favor of allowing animals to run at large, and, unless he does so, he is liable for whatever damage such owner or lessee may have sustained, regardless of whether the straying or trespass of the animals was willful or intentional, or otherwise. For reasons stated in my dissenting opinion, I, in the Winters v. Turner Case, dissented from such holding. *Page 527 
I now yield to it, and, in view of such holding, I find it unnecessary to consider the question of sufficiency of the evidence to show a willful or intentional trespass.